— Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (G. Aronin, J.), rendered August 24, 1987, revoking a sentence of probation previously imposed by the same court, and imposing *604a sentence of imprisonment under indictment No. 5688/83, and from two judgments of the same court, both rendered August 24, 1987, convicting him of criminal possession of stolen property in the second degree, criminal mischief in the second degree, and unauthorized use of a motor vehicle in the third degree under indictment No. 8428/86, and criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, and unauthorized use of a motor vehicle in the third degree, under indictment No. 403/87, upon his pleas of guilty, and imposing sentences.
Ordered that the amended judgment and judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.